Title: To Thomas Jefferson from Steuben, 27 November 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond Novr 27th. 1780

I cannot help expressing to Your Excellency the anxiety I am under occasioned by the delay of Genls. Muhlenberg and Lawson, nor, when I consider the unhappy Consequences that this Delay may Occasion, can I avoid justifying myself from having any part in it.
Instead of forwarding Genl. Green the reinforcements he Expected, we are Keeping a Number of Corps dispersed about the State, where no Enemy has been these Eight Days thereby Exposing General Greene with an inferior force to the Enemy, and exhausting what little provision was Collected in this State.
The Expences of Keeping Such a Number of Corps must be enormous, and I should think wholly unnecessary, especially Genl. Nelson’s Corps, which can no longer be of any Service, and I am firmly of Opinion that it would be for the Interest of the Country at large and more particularly of this State, immediately to discharge all the Militia who are not destined to go to the Southward.
There are about this Town near 700 Men under a Variety of Commanders. Those who are destined for the Southward Should be Selected under the Command of some Colonel and ordered to Chesterfield Court House and the rest discharged as soon as possible.

